--------------------------------------------------------------------------------

Exhibit 10.10
 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY


LEWIS EDELSTEIN, Derivatively on
)
 
Behalf of Nominal Defendant
)
No. 07-00596 (FLW)
EMCORE CORPORATION,
)
   
)
 
Plaintiff,
)
   
)
 
v.
)
   
)
 
HOWARD W. BRODIE, REUBEN F.
)
 
RICHARDS, JR., RICHARD A. STALL,
)
 
THOMAS G. WERTHAN, CRAIG
)
 
FARLEY, THOMAS GMITTER, SCOTT
)
 
MASSIE, THOMAS J. RUSSELL,
)
 
ROBERT LOUIS-DREYFUS, ROBERT
)
 
BOGOMOLNY, CHARLES SCOTT and
)
 
JOHN GILLEN,
)
   
)
 
Defendants,
)
   
)
 
and
)
   
)
 
EMCORE CORPORATION,
)
   
)
 
Nominal Defendant.
)
   
)
 





MEMORANDUM OF UNDERSTANDING
 
WHEREAS, a derivative action captioned Edelstein v. Brodie, et al., Case No.
07-00596 (FLW) was filed on February 2, 2007 in the United States District Court
for the District of New Jersey (the “Derivative Action”); and
 
WHEREAS, the Derivative Action was brought by a shareholder (“Lead Plaintiff”)
of EMCORE Corporation (“EMCORE” or the “Company”) on behalf of Nominal Defendant
EMCORE and alleges that, from 1999 to 2006 (the “Relevant Period”), stock option
grants to officers and directors of the Company were improperly “backdated”; and



--------------------------------------------------------------------------------




WHEREAS, the Company appointed a special committee of the Board of Directors
(the “Special Committee”) to review the Company’s historical stock option grant
procedures; and
 
WHEREAS, on November 6, 2006, in the Company’s Form 8-K filing, EMCORE announced
that the Special Committee had concluded that it is likely that the measurement
dates for certain EMCORE stock option grants differed from the recorded grant
dates for such awards; and
 
WHEREAS, on November 15, 2006, EMCORE announced the results of its stock option
grant review and the expectation that it would record non-cash charges for a
stock-based compensation expense of approximately $24 million; and
WHEREAS, the Special Committee recommended certain remedial measures to address
these issues, which the Company has implemented; and
 
WHEREAS, EMCORE has produced certain nonpublic documents to counsel for Lead
Plaintiff in the Derivative Action relating to the stock option granting
practices of EMCORE during the Relevant Period; and
 
WHEREAS, counsel for Lead Plaintiff in the Derivative Action conferred with
counsel for EMCORE on multiple occasions to discuss possible additional remedial
measures beyond those recommended by the Special Committee; and
 
WHEREAS, EMCORE and Howard W. Brodie, Reuben F. Richards, Jr., Richard A. Stall,
Thomas G. Werthan, Craig Farley, Thomas Gmitter, Scott Massie, Thomas J.
Russell, Robert Louis-Dreyfus, Robert Bogomolny, Charles Scott and John Gillen
(collectively, the “Individual Defendants,” together, with EMCORE, the
“Defendants”) and Lead Plaintiff in the Derivative Action, by and through their
undersigned attorneys, have engaged in good faith, arms-length discussions with
regard to the possible settlement of the Derivative Action (the Individual
Defendants having conducted those negotiations through counsel for EMCORE) and
the parties have reached an agreement in principle providing for the proposed
settlement of the Derivative Action (the “Settlement”) on the terms and
conditions set forth in this memorandum of understanding (“MOU”); and


2

--------------------------------------------------------------------------------


 
WHEREAS, Defendants do not admit and expressly deny all of Lead Plaintiff’s
claims in the Derivative Action; and
 
WHEREAS, Lead Plaintiff acknowledges and agrees that the execution of this MOU
by the Defendants is not an admission on the part of any of the Defendants that
they have in any way committed or attempted to commit any violation of law or
breach of fiduciary duty, including a breach of any duty to EMCORE or its
shareholders or otherwise acted in any improper manner; and
 
WHEREAS, both Lead Plaintiff and EMCORE believe that the proposed Settlement is
in the best interests of EMCORE and EMCORE’s shareholders;
 
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to approval of the
Court and EMCORE’s Board, by and among the parties hereto, as follows:
 
1.           Principal Terms of Settlement.
 
 
a.
Stock Option Grants

 
 
(1)
Stock options granted to newly hired employees shall be granted to such
employees on their first day of employment with an exercise price not less than
100% of the fair market value of the Company's stock, as defined by the
Company's applicable stock option plan.  The Company’s Compensation Committee,
after consultation with counsel, has determined that the historical practice of
using the closing price on the grant date is consistent with the terms of the
Plan and has memorialized that practice in a formal amendment as reported on a
Form 8-K dated April 19, 2007.1




--------------------------------------------------------------------------------

1“Fair Market Value” of a share of Stock as of a given date shall be: (i) if the
Stock is listed or admitted to trading on an established stock exchange
(including, for this purpose, The Nasdaq Global Market that comprises part of
The Nasdaq Stock Market), the closing sale price for a share of Stock on the
composite tape or in Nasdaq Global Market trading as reported in The Wall Street
Journal (or, if not so reported, such other nationally recognized reporting
source as the Committee shall select) for such date, or, if no such price is
reported for such date, the most recent day for which such price is available
shall be used; (ii) if the Stock is not then listed or admitted to trading on
such a stock exchange, the closing sale price for a share of Stock on such date
as reported by The Nasdaq Capital Market or, if not so reported, by the OTC
Bulletin Board (or any successor or similar quotation system regularly reporting
the market value of the Stock in the over-the-counter market), or, if no such
price is reported for such date, the most recent day for which such price is
available shall be used; or (iii) in the event neither of the valuation methods
provided for in clauses (i) and (ii) above is practicable, the fair market value
of a share of Stock determined by such other reasonable valuation method as the
Committee shall, in its discretion, select and apply in good faith as of the
given date; provided, however, that for purposes of paragraphs (a) and (b) of
Section 6 of EMCORE’s Amended and Restated 2000 Stock Option Plan, such fair
market value shall be determined subject to Section 422(c)(7) of the Internal
Revenue Code of 1986.


3

--------------------------------------------------------------------------------


 
 
(2)
The Company shall not change the exercise prices of any stock options after
Compensation Committee approval, nor exchange stock options for other stock
options with lower exercise prices.

 
 
(3)
The Company will prohibit any additions or modifications to the number of stock
options granted to any employee after the Compensation Committee has approved
the grants.

 
 
(4)
With respect to any yearly retention grants to employees, the Company will
maintain the practice of awarding any retention grants to senior management on
the same date and with the same exercise price as any retention grants awarded
to non-senior management employees.

 
 
(5)
The exercise prices for all stock options granted to employees, except new-hire
grants, shall be set at the closing price of the Company's common stock on the
date on which the Compensation Committee approves the grants.  Lead Plaintiff
requires that the exercise prices of all stock options shall be at least 100% of
the fair market value of the Company's stock, as defined by the Company's
applicable stock option plan, on the date on which the Compensation Committee
approves the grants.

 
 
(6)
Other than new-hire grants, the Company’s CEO and Vice President of Human
Resources will recommend to the Compensation Committee the recipients of grants
and amount of stock options to be awarded to each grantee.  The Compensation
Committee may consider and approve the CEO’s and Vice President of Human
Resources’ recommendations in the exercise of their own judgment.  The
Compensation Committee shall make grant determinations only at duly convened
meetings and not through unanimous written consents.



4

--------------------------------------------------------------------------------




 
(7)
All stock option grants will be communicated to employees as soon as practicable
after the grant date, as required by applicable accounting rules.  Lead
Plaintiff requires written documentation identifying grantees, amounts and
prices of all stock options granted on a particular date shall be complete and
final and approved by all members of the Compensation Committee on the date of
grant.2  Grant packages shall be distributed to employees on or as soon as
practicable following the grant date.  In the event such grant package is not
available for distribution as of the grant date, an electronic communication
shall be sent to the respective employee within two business days of the grant
date.  Additionally, Lead Plaintiff requires that this signed documentation
shall be transmitted to the Company's legal and accounting departments within
seven (7) days of the grant.

 
 
(8)
The Company will designate a member of its in-house legal and accounting staffs
to oversee documentation and accounting for all stock option grants.  Lead
Plaintiff requires that the Compensation Committee shall designate one Company
legal officer and one Company accounting officer who shall be responsible for
ensuring compliance with applicable laws and regulations by option grantees
(e.g., timely and accurate filing of SEC Forms 3, 4 and 5) and shall provide
effective monitoring mechanisms to ensure that such laws and regulations, and
the Company's policies, procedures and stock option plans, are followed.

 
 
(9)
The Board of Directors will conduct a biannual review of all new-hire grants to
ensure compliance with the Company's policies and procedures.  Lead Plaintiff
requires that the Board shall biannually conduct a review of all stock option
grants to ensure compliance with the Company's policies, procedures and stock
option plans.

 
 
(10)
The Company will monitor industry and regulatory practices and revise its
practices as developments occur.  Lead Plaintiff requires that management shall
annually assess the adequacy of the Company's internal controls with regard to
stock option grants and shall report its assessment in the Company's annual
report on internal controls pursuant to section 404 of the Sarbanes-Oxley Act.




--------------------------------------------------------------------------------

2 Approval of grants will only occur at a duly convened meeting of the
Compensation Committee.  However, many meetings are telephonic.  It is
impractical to ask each member of the committee to sign the grant list at the
time of the meeting as that presents the same potential problem as unanimous
written consents.


5

--------------------------------------------------------------------------------


 
 
(11)
Grants of stock options to new hires shall vest over a five-year period, 20%
vesting per year.  Retention grants for existing employees shall vest over a
four-year period, 25% vesting per year.

 
 
(12)
The Company will comply with SEC disclosure rules regarding the grantees,
amounts, dates, prices and vesting schedules of stock options.

 
 
(13)
The Company shall maintain all documentation relating to all stock option grants
until at least seven (7) years after the expiration of the pertinent stock
option grants.

 
 
b.
Insider Trading Policy



 
(1)
The Company shall maintain an Insider Trading Policy that provides as follows:



 
(a)
The Insider Trading Policy shall specifically prohibit all Company directors,
officers and employees from trading in Company securities while in possession of
material nonpublic information regarding the Company, including, but not limited
to, (i) information regarding actual or estimated results of operations and
earnings; (ii) proposals or agreements relating to mergers, acquisitions or
divestitures; and (iii) information regarding significant contracts, patents or
new product development.

 
 
(b)
The Insider Trading Policy shall encourage all directors and Section 16 officers
who wish to trade in Company securities to adopt a valid trading plan pursuant
to SEC Rule 10b-5-1.

 
 
(c)
The Insider Trading Policy shall require all Company employees who wish to trade
in Company securities to do so only within prescribed "trading windows."  Each
quarter there will be a Blackout Period beginning on the last day of the quarter
and running until the business day after the earnings conference call of such
quarter.  For example, with respect to the quarter ended March 31, if the
earnings call is scheduled for Friday, May 3, the Blackout Period would run from
March 31 through May 6, and trading could resume on May 7.  In addition, from
time to time as a result of material corporate developments, the Company may
impose additional Blackout Periods during which no trading may occur.  All
Executives will be notified of the commencement and end of such Blackout Periods
by the CFO or the General Counsel.



6

--------------------------------------------------------------------------------




 
(2)
The Board shall appoint the Company's General Counsel or another senior officer
to serve as the Company's "Trading Compliance Officer." The Trading Compliance
Officer shall be responsible for developing (along with the full Board);
presenting to the Board for approval; and monitoring and updating a
comprehensive program (the "Trading Compliance Program") designed to ensure
compliance with the foregoing insider trading policies and providing for
appropriate sanctions for noncompliance.  The independent directors shall be
responsible for direct oversight of the Trading Compliance Program and the
Trading Compliance Officer and shall have regular access to the Trading
Compliance Officer, including the opportunity to meet with the Trading
Compliance Officer outside the presence of any other senior executives.

 
 
c.
Board of Directors

 
 
(1)
The Company shall revise its articles of incorporation and/or by-laws to require
that at least a majority of the members of the Board be independent, where
independence is defined as follows:

 
(a)
is not, and in the past three years has not been, employed by the Company or any
of its subsidiaries or affiliates;

 
(b)
does not receive, and in the past three years has not received, any remuneration
as an advisor, consultant or legal counsel to the Company or any of its
subsidiaries, affiliates, executive officers or directors;

 
(c)
does not have, and in the past three years has not had, any contract or
agreement with the Company or any of its subsidiaries or affiliates pursuant to
which the director performed or agreed to perform any personal services for the
Company;

 
(d)
does not have, and in the past three years has not had, any business
relationship or engaged in any transaction with the Company or any of its
subsidiaries or affiliates other than his or her service as a director;

 
7

--------------------------------------------------------------------------------




(e)
is not, and in the past three years has not been, affiliated with or employed by
any present or former independent auditor of the Company or any of its
subsidiaries or affiliates;

 
(f)
is not, and in the past three years has not been, a director or executive
officer of any company for which any executive officer of EMCORE Corporation
serves as a director; and

 
(g)
is not a member of the immediate family of a person who is not independent
pursuant to subsections a-f above.

 
 
(2)
Each independent director shall certify in writing that he or she is independent
as defined above and shall immediately inform the Board of any change in his or
her independent status.

 
 
(3)
In the event that the Chairman of the Board is not an independent director, the
independent directors shall annually elect or reaffirm by majority vote a Lead
Independent Director.  The holder of the Lead Independent Director position
shall rotate at least once every two years.  In addition to the duties of all
Board members, which shall not be limited or diminished by the Lead Independent
Director's role, the specific responsibilities of the Lead Independent Director
shall be to:

 
(a)
advise the Chairman of the Board as to an appropriate schedule of Board
meetings, seeking to ensure that the independent directors can perform their
duties responsibly while not interfering with the flow of the Company's
operations;

 
(b)
provide the Chairman of the Board with input as to the preparation of agendas
for Board and Committee meetings;

 
(c)
advise the Chairman of the Board as to the quality, quantity and timeliness of
the flow of information from the Company's management that is necessary for the
independent directors to effectively and responsibly perform their duties; and
although the Company's management is responsible for the preparation of
materials for the Board, the Lead Independent Director may specifically request
the inclusion of certain material;



8

--------------------------------------------------------------------------------




 
(d)
recommend to the Chairman of the Board the retention of consultants who report
directly to the Board;

 
 
(e)
coordinate, develop the agenda and preside at executive sessions of the
independent directors, which shall be held at least quarterly;

 
 
(f)
act as principal liaison between the independent directors and the Chairman of
the Board on sensitive issues; and

 
 
(g)
evaluate, along with the members of the Compensation Committee (consistent with
the Compensation Committee Charter) and the full Board, the CEO's performance
and meet with the CEO to discuss the Board's evaluation.

 
 
(4)
The Company shall revise its articles of incorporation and/or by-laws to provide
a reasonable procedure whereby any shareholder or group of shareholders who hold
an aggregate of at least 20% of the Company's outstanding shares may nominate a
candidate for election to the Board and have the nominee included in the
Company's annual proxy materials.

 
 
(5)
The Company shall revise its articles of incorporation and/or by-laws to provide
that, starting as of June 1, 2007, independent directors may serve on the Board
for no more than a total of 10 consecutive years.  After serving a ten-year term
during any period after June 1, 2007, an independent director must step down
from the Board for at least one year before seeking re-election to the Board.

 
 
(6)
Directors shall participate in an initial orientation program upon election to
the Board and, if required by the rules of the applicable listing exchange, in
regular continuing education thereafter.

 
 
(7)
Absent extraordinary circumstances, each member of the Board shall attend each
annual shareholder meeting in person.

 
 
d.
Compensation Committee

 
 
(1)
The Compensation Committee shall circulate a comprehensive and responsible set
of assumptions, policies and procedures for determining executive compensation
(e.g., company compensation levels should be compared to similar-sized
businesses in similar industries or with similar profitability), and shall
establish objective measures for all cash and non-cash compensation, including
bonuses, stock options, stock grants and benefits such as health care; use of
company vehicles; memberships; travel for friends, relatives or personal trips;
personal housing; and tax or legal services paid for or provided by the Company.



9

--------------------------------------------------------------------------------


 
 
(2)
At least once every three years the Compensation Committee shall select and
retain an independent consultant to conduct a comparative study of the Company's
executive compensation policies, practices, and procedures relative to other
public companies and prepare and submit to the Compensation Committee a report
and recommendations.

 
 
(3)
The Compensation Committee shall set, in writing, annual and long-term
performance goals for each executive officer of the Company.  The Compensation
Committee shall annually complete a written evaluation of each executive
officer's performance against such goals and recommend compensation (including
cash bonuses, stock options, restricted shares, performance shares or other
performance-based compensation) to be awarded based on whether the goals have
been achieved.

 
 
e.
Audit Committee

 
 
(1)
At least once every three years, the Audit Committee shall request that its
independent auditing firm conduct a comprehensive review and assessment of the
Company's internal controls and internal audit function, and prepare and submit
to the Audit Committee a report and recommendations.

 
 
(2)
At least annually, the Audit Committee shall meet with the Company's internal
auditors and independent auditors to review, discuss and approve the Company's
accounting for stock-based compensation.

 
f.           The Company represents that three current or former Section 16
officers (the "Section 16 Officers") voluntarily tendered money or unexercised
options to the Company, or otherwise committed to surrender the financial
benefit that they may have received as a result of their exercise of any
mispriced stock options that they were awarded since the Company became a public
company (the "Tendered Payments"). The Company further represents that it has
not repaid any of the Section 16 Officers any portion of the Tendered Payments
or taken any action that has the effect of repaying the Section 16 Officers the
Tendered Payments or otherwise compensating the Section 16 Officers for any
surrendered mispriced options. The Company further warrants that it shall not in
the future make any payments or take any action that has the effect of
compensating the Section 16 Officers for any improper financial benefit
resulting from their receipt of any options that the Company, in consultation
with its auditors, determines were mispriced.


10

--------------------------------------------------------------------------------


 
g.           EMCORE agrees that the settlement of the Derivative Action and the
remedial measures specified herein provide a substantial benefit to EMCORE and
its shareholders.
 
2.           Stipulation of Settlement.  This agreement is subject to the
parties reaching agreement on a stipulation of settlement (the “Stipulation”)
and such other documents (collectively, the “Settlement Documents”) as may be
required in order to obtain a final judgment approving the settlement and then
dismissing with prejudice the Derivative Action upon the terms set forth
herein.  The parties to the Derivative Action shall work in good faith to agree
upon and execute an appropriate Stipulation and Settlement Documents.  The
parties agree to use their best efforts to agree upon and execute the
Stipulation within 30 days after the date of signing this MOU.  The Stipulation
will provide, among other things:
 
a.           That Lead Plaintiff, individually and derivatively on behalf of
EMCORE and all of EMCORE’s shareholders during the Relevant Period, and his
respective heirs, executors, administrators, representatives, agents,
successors, transferees, and assigns will forever relinquish and release any and
all claims, rights or causes of action, or liabilities whatsoever, whether
asserted directly, individually, derivatively, or in a representative capacity,
whether known or unknown or suspected to exist, whether based on federal, state,
local, statutory, common, foreign, international, or any other law, rule, or
regulation, and whether fixed or contingent, accrued or unaccrued, liquidated or
unliquidated, or matured or unmatured, that have been or could have been
asserted against the Individual Defendants, nominal defendant EMCORE, and each
of their respective parents, subsidiaries, affiliates, predecessors, successors,
agents, advisors or consultants (including, without limitation, any of their
present or former officers, directors, the Board of Directors and any Committees
of the Board of Directors, employees, agents, consultants, attorneys,
stockholders, financial advisors, accountants, commercial bank lenders,
investment bankers, representatives, affiliates, associates, parents,
subsidiaries, general and limited partners and partnerships, heirs, executors,
administrators, successors, and assigns), which arise out of or relate in any
way to the allegations, transactions, acts, facts, matters or occurrences,
representations, or omissions described, set forth, or referred to in the
complaints in the Derivative Action or any amendment thereof, including but not
limited to (1) claims related to options back-dating, forward-dating,
spring-loading, bullet-dodging, or any other options dating practice, procedure
or policy, (2) claims for breach of fiduciary duty, insider trading,
misappropriation of information, failure to disclose, abuse of control, breach
of EMCORE’s policies or procedures, waste, mismanagement, gross mismanagement,
unjust enrichment, misrepresentation, fraud, violations of law, money damages,
or other relief and (3) claims that arise out of or relate in any way to any
stock-option grants made since the inception of EMCORE through the effective
date of this Settlement (collectively, the “Settled Claims”);


11

--------------------------------------------------------------------------------


 
b.           For the complete discharge, dismissal with prejudice, settlement
and release of, and an injunction barring, any and all claims, rights, and
causes of action, whether asserted directly, individually, derivatively, or in a
representative capacity, whether known or unknown or suspected to exist, and
whether based on federal, state, local, statutory, common, foreign,
international, or any other law, rule, or regulation, whether fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, or matured or
unmatured, that have been or could have been asserted in the Derivative Action
or any amendment thereof, in this or any other court or forum, by EMCORE or any
EMCORE shareholder on EMCORE’s behalf against the Individual Defendants, nominal
defendant EMCORE, and/or each of their respective parents, subsidiaries,
affiliates, predecessors, successors, agents, advisors, or consultants
(including, without limitation, any of their present or former officers,
directors, the Board of Directors and any Committees of the Board of Directors,
employees, agents, consultants, attorneys, stockholders, financial advisors,
accountants, commercial bank lenders, investment bankers, representatives,
affiliates, associates, parents, subsidiaries, general and limited partners and
partnerships, heirs, executors, administrators, successors, and assigns in the
Derivative Action), including any and all claims that arise out of or relate in
any way to the Settled Claims;


12

--------------------------------------------------------------------------------


 
c.           That EMCORE and each of the Individual Defendants have denied and
continue to deny all of the claims in the Derivative Action, and have denied and
continue to deny having committed, aided, or attempted to commit any violations
of law or breach of any duty of any kind or otherwise having acted in any
improper manner;
 
d.           That Defendants are entering into the Stipulation because the
proposed Settlement would eliminate the expenses, burdens, and risks associated
with further litigation of the Derivative Action;
 
e.           That EMCORE is further entering into this Stipulation because it
believes that the proposed Settlement is in the best interests of EMCORE and all
of its shareholders;


13

--------------------------------------------------------------------------------


 
f.           That neither the Settlement nor any of its terms shall constitute
an admission or finding of wrongful conduct, acts or omissions; and
 
g.          That, subject to the order of the United States District Court for
the District of New Jersey (the “Court”), pending entry of a final judgment
based on the Settlement provided for in the Stipulation, Lead Plaintiff, and any
and all other shareholders of EMCORE, are barred and enjoined from commencing,
prosecuting, instigating, or in any way participating in the commencement or
prosecution of any action asserting any Settled Claims, either directly,
representatively, derivatively, or in any other capacity, against EMCORE or any
Individual Defendant, including any and all claims that have been or could have
been asserted in the complaint in the Derivative Action, or which arise out of
or relate in any way to any of the transactions or events described in that
complaint.
 
3.           Subject to prior Court approval of the form of the Settlement
Documents and the approval of EMCORE’s Board, the parties to the Derivative
Action will present the Settlement to the Court for hearing and approval as soon
as practicable and for an Order dismissing the Derivative Action with prejudice
and barring all claims that have been or might have been brought in any court or
forum by EMCORE or any EMCORE shareholder on EMCORE’s behalf (including without
limitation Gabaldon v. Brodie, et al., 07-03185 (D.N.J.), and Sackrison v.
Brodie, et al., 07-3186 (D.N.J.)) relating to or arising out of any matter that
was asserted or which could have been asserted against the Individual Defendants
or nominal defendant EMCORE in the Derivative Action and without costs to any
party (other than counsel fees and expenses as provided in paragraph 5
below).  EMCORE or its successor(s) in interest shall disseminate notice of the
Settlement to its shareholders in such form as approved by the Court and shall
be solely responsible to pay the costs and expenses related to providing such
notice.


14

--------------------------------------------------------------------------------




4.           Upon execution and filing of the Stipulation, Lead Plaintiff shall
promptly apply to the Court for preliminary approval of the settlement and the
scheduling of a hearing for final approval of the settlement and the application
by Lead Plaintiff’s counsel for an award of attorneys’ fees and expenses.  The
parties agree that the Stipulation will provide for the payment of attorneys’
fees, costs, and expenses to Lead Plaintiff’s counsel in an amount of $700,000,
subject to Court approval, to be paid by the Company’s insurer on behalf of the
Defendants into an interest bearing escrow account with a national banking
association and subject to the terms of an escrow agreement within 10 business
days of the Court’s order approving the Settlement.  Said monies will be paid
out to Lead Plaintiff’s counsel immediately upon the Settlement becoming
effective as set forth in paragraph 5 below.  Except as expressly provided
herein, Lead Plaintiff and Lead Plaintiff’s counsel shall bear their own fees,
costs, and expenses and no Defendant shall assert any claim for expenses, costs,
and fees against Lead Plaintiff.
 
5.           The Settlement shall not become effective until the first date on
which all of the following conditions have been satisfied, unless one or more of
the conditions is expressly waived in writing by counsel for each of the
parties:
 
a.           Approval by the EMCORE Board of the Stipulation;
 
b.           The entry of judgment by the Court in the Derivative Action
approving the Settlement and dismissing with prejudice the Derivative Action
without awarding costs to any party, except as provided herein; and
 
c.           The judgment referred to in subparagraph (b) above shall have
become final and no longer subject to review, either by the expiration of the
time for appeals therefrom with no appeals having been taken or, if an appeal is
taken and not dismissed, by the determination of the appeal by the highest court
to which such appeal may be taken in such a manner as to permit the consummation
of the Settlement in accordance with the terms and conditions of the
Stipulation.


15

--------------------------------------------------------------------------------


 
6.           This MOU shall be null and void and of no force and effect if any
of the conditions set forth in paragraph 5 are not met.  In the event the
Settlement is not consummated for any reason: (a) the parties will revert to
their litigation positions immediately prior to the execution of this MOU; (b)
the fact and terms of this Settlement shall not be admissible in any trial of
this or any other Action;  (c) this MOU shall not be deemed to prejudice in any
way the positions of the parties with respect to the Derivative Action, or to
constitute an admission of fact by any party in any respect, and shall not
entitle any party to recover any costs or expenses incurred in connection with
the implementation of this MOU; and (d) none of the terms of this MOU shall be
effective or enforceable, except for this Paragraph.
 
7.           This MOU may be executed in counterparts, including by signature
transmitted by facsimile.  Each counterpart when so executed shall be deemed to
be an original, and all such counterparts together shall constitute the same
instrument.  The undersigned signatories represent that they have authority from
their clients to execute this MOU.  The terms of this MOU shall inure to and be
binding upon the parties and their respective agents, executors, heirs,
successors and assigns, subject to the conditions set forth herein.
 
8.           This MOU and the Settlement contemplated by it shall be governed
by, and construed in accordance with, the laws of the State of New Jersey,
without regard to conflict of laws principles.
 
9.           Lead Plaintiff and his counsel represent and warrant that Lead
Plaintiff has continuously owned shares of EMCORE common stock throughout the
Derivative Action and none of the claims or causes of action asserted in the
Derivative Action, including any Settled Claims, has been assigned, encumbered
or in any manner transferred in whole or part.


16

--------------------------------------------------------------------------------




10.           Each of the attorneys executing this MOU has been duly empowered
and authorized by his/her respective client(s) to do so.
 
11.           Except as provided herein, neither EMCORE nor any Individual
Defendant shall bear any expenses, costs, damages, or fees alleged or incurred
by Lead Plaintiff or any other plaintiff in this action, or the attorneys,
experts, advisors, agents or representatives of Lead Plaintiff or any other
plaintiff in this action.
 
12.           This MOU may be modified or amended only by a writing signed by
the signatories hereto.
 
13.           Neither the existence of this MOU nor the provisions contained
herein shall be deemed a presumption, concession, or admission by EMCORE or any
Individual Defendant of any breach of duty, liability, default, or wrongdoing as
to any facts or claims alleged or asserted in the Derivative Action, or in any
other actions or proceedings, and shall not be interpreted, construed, deemed,
invoked, offered, or received in evidence or otherwise used in the Derivative
Action or any other action or proceeding of any nature whatsoever.  Provided,
however, that EMCORE and/or the Individual Defendants may file or offer into
evidence the Stipulation, the Final Judgment, and/or the releases executed
pursuant thereto in any action or proceeding that may be brought against them in
order to support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good-faith settlement, judgment bar, reduction, or
any other theory of claim preclusion or issue preclusion or defense or
counterclaim similar to claim or issue preclusion.


17

--------------------------------------------------------------------------------




IT IS HEREBY AGREED by the undersigned as dated below.


DATED:  September 26, 2007
   SCHIFFRIN BARROWAY TOPAZ & KESSLER, LLP            
By:
/s/ Eric Zagar
   
 Eric Zagar
   
 Michael Hynes
   
 Alison Clark
           280 King of Prussia Road     Radnor, PA  19087     Telephone:  (610)
667-7706     Facsimile:  (610) 667-7056            Lead Counsel for Lead
Plaintiff in the Derivative Action           LITE DEPALMA GREENBERG & RIVAS, LLC
    Joseph L. DePalma     Susan D. Pontonriero     Two Gateway Center, 12th
Floor     Newark, NJ 07102     Tel: (973) 623-6000     Fax: (973) 623-0858    
       Liaison Counsel for Lead Plaintiff in the Derivative Action



18

--------------------------------------------------------------------------------




DATED:  September 24, 2007
   JENNER & BLOCK LLP           
By:
/s/ Michael K. Lowman
   
 Michael K. Lowman
   
 Howard S. Suskin
           330 North Wabash Avenue     Chicago, IL 60611     Tel:  (312)
923-2604     Fax:  (312) 840-7604            Richard Ross     CARELLA, BYRNE,
BAIN, GILFILLAN, CECCHI, STEWART & OLSTEIN     5 Becker Farm Rd.     Roseland,
NJ 07068     Tel:  (973) 994-1700     Fax:  (973) 994-1744            Attorneys
for EMCORE, Inc

 
19

--------------------------------------------------------------------------------


 
DATED:  September 20, 2007
          By:
/s/ Jerry Isenberg
   
Jerry Isenberg
          ALSTON & BIRD LLP     The Atlantic Building     950 F Street NW    
Washington, D.C. 20004     Tel:  (202) 756-5596     Fax:  (202) 654-4886       
    Attorney for Individual Defendants Dr. Richard A. Stall, Thomas Gmitter, and
Craig Farley

 
20

--------------------------------------------------------------------------------


 
DATED:  September 20, 2007
         
By:
/s/ James R. Doty
   
 James R. Doty
          BAKER BOTTS LLP     The Warner     1299 Pennsylvania Ave, NW    
Washington, D.C.  20004     Tel:  (202) 639-7792     Fax:  (202) 585-1018       
    Attorney for Individual Defendant Reuben F. Richards, Jr.

 
21

--------------------------------------------------------------------------------


 
DATED:  September 20, 2007
         
By:
/s/ Seymour Glanzer
   
 Seymour Glanzer
          DICKSTEIN & SHAPIRO LLP     1825 Eye Street NW     Washington,
D.C.  20006     Tel:  (202) 420-2210     Fax:  (202) 420-2201           
Attorney for Individual Defendant Robert Bogomolny

 
22

--------------------------------------------------------------------------------


 
DATED:  September 24, 2007
           By:
/s/ David Kistenbroker
   
 David Kistenbroker
          KATTEN MUCHIN ROSEMAN, LLP     The Warner     525 West Monroe Street  
  Chicago, IL  60661     Tel:  (312) 902-5452     Fax:  (312) 577-4481         
  Attorney for Individual Defendants Thomas Werthan and Scott Massie

 
23

--------------------------------------------------------------------------------


 
DATED:  September 20, 2007
         
By:
/s/ Robert Mahoney
   
 Robert Mahoney
          NORRIS, MCLAUGHLIN & MARCUS, P.A.     P.O. Box 1018     Somerville,
NJ  08876     Tel:  (908) 722-0700     Fax:  (908) 722-0755            Attorneys
for Individual Defendant Howard W. Brodie

 
24

--------------------------------------------------------------------------------


 
DATED:  September 21, 2007
         
By:
/s/ Michael R. Young    
 Michael R. Young
          WILLKIE FARR & GALLAGHER, LLP     787 Seventh Avenue     New York,
NY  10019     Tel:  (212) 728-8280     Fax:  (212) 728-9280            Attorney
for Individual Defendants John Gillen, Robert Louis-Dreyfus, Thomas J. Russell,
and Charles Scott



 
25

--------------------------------------------------------------------------------